 
 
I 
112th CONGRESS
1st Session
H. R. 932 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2011 
Mr. Rooney introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To identify and remove criminal aliens incarcerated in correctional facilities in the United States, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Criminal Alien Removal Act of 2011. 
2.DefinitionsIn this Act: 
(1)Criminal AlienExcept as otherwise provided, the term criminal alien means an alien who— 
(A)is inadmissible by reason of having committed any offense covered in section 212(a)(2) of the Immigration and Nationality Act (8 U.S.C. 182(a)(2)); 
(B)is deportable by reason of having committed any offense covered in subparagraph (A)(ii), (A)(iii), (B), (C), or (D) of section 237(a)(2) of such Act (8 U.S.C. 1227(a)(2)); 
(C)is deportable under section 237(a)(2)(A)(i) of such Act (8 U.S.C. 1227(a)(2)(A)(i)) on the basis of an offense for which the alien has been sentenced to a term of imprisonment of at least 1 year; or 
(D)is inadmissible under section 212(a)(3)(B) (8 U.S.C. 1182(a)(3)(B)) or deportable under section 237(a)(4)(B) (8 U.S.C. 1227(a)(4)(B)). 
(2)Criminal Alien ProgramThe term Criminal Alien Program means the Criminal Alien Program required by section 3. 
(3)SecretaryThe term Secretary means the Secretary of Homeland Security. 
3.Criminal Alien Program 
(a)Requirement for Criminal Alien ProgramThe Secretary shall carry out a program known as the Criminal Alien Program for the purposes described in subsection (b). 
(b)PurposesThe purposes of the Criminal Alien Program are to— 
(1)identify criminal aliens who are incarcerated in a Federal, State, or local correctional facility; 
(2)ensure that such aliens are not released into the community upon the alien's release from such incarceration, without regard to whether the alien is released on parole, supervised release, or probation, and without regard to whether the alien may be arrested or imprisoned again for the same offense; and 
(3)remove such aliens from the United States upon such release. 
(c)Technology UsageTo carry out the Criminal Alien Program in remote locations, the Secretary shall, to the maximum extent practicable— 
(1)employ technology, such as vid­eo­con­fer­enc­ing in such locations; 
(2)utilize mobile access to Federal databases of aliens, such as the Automated Biometric Fingerprint Identification System (IDENT); and 
(3)utilize electronic Livescan fingerprinting technology in order to make such resources available to State and local law enforcement agencies in such locations. 
(d)Participation by States 
(1)In generalNotwithstanding any other provision of law, a State shall not be eligible to receive funds pursuant to a program described in paragraph (2) unless the appropriate officials of such State— 
(A)cooperate with the Secretary to carry out the Criminal Alien Program; 
(B)expeditiously and systematically identify criminal aliens who are incarcerated in a prison or jail located in such State; and 
(C)promptly convey the information collected under subparagraph (B) to the Secretary to carry out the Criminal Alien Program. 
(2)ProgramsThe programs described in this section are any law enforcement grant program carried out by personnel of any element of the Department of Justice, including the program described in section 241(i) of the Immigration and Nationality Act (8 U.S.C. 1231(i)). 
(3)Other authoritiesTo assist States in participating in the Criminal Alien Program, appropriate officials of a State— 
(A)are authorized to hold an illegal alien for a period of up to 14 days after the date such alien completes a term of incarceration within the State in order to effectuate the transfer of such alien to Federal custody if the alien is removable or not lawfully present in the United States; and 
(B)are authorized to issue a detainer that would allow an alien who completes a term of incarceration within the State to be detained by the State prison until personnel from U.S. Immigration and Customs Enforcement is able to take the alien into custody. 
(e)Evaluation of Incarcerated Alien PopulationsThe Secretary, acting in conjunction with the Attorney General and the appropriate officials of the States, as appropriate, shall carry out the Criminal Alien Program as follows: 
(1)Not later than December 31, 2012, identify each criminal alien who— 
(A)is incarcerated in a Federal correctional facility; and 
(B)will be deportable or removable upon release from such incarceration. 
(2)Not later than December 31, 2014, identify each criminal alien who— 
(A)is incarcerated in State or local correctional facility; 
(B)is serving a term of 3 or more years; and 
(C)will be deportable or removable upon release from such incarceration. 
4.RedesignationSection 642 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373) is— 
(1)redesignated as section 296 of the Immigration and Nationality Act; and 
(2)inserted into such Act after section 295 of such Act. 
5.Annual Reports to CongressThe Secretary shall submit to Congress an annual report on the implementation of the Criminal Alien Program and the other provisions of this Act, including the Secretary's progress in meeting the deadlines set out in section 3(e). 
 
